Citation Nr: 1435148	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-28 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to September 1992.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran and his wife provided testimony in support of this claim at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently remanded this claim in February 2013 to obtain outstanding treatment records and provide a VA compensation examination reassessing the severity of this cervical spine disability.  During the time that additional development was being completed, the Veteran submitted additional evidence, asking that the Agency of Original Jurisdiction (AOJ) initially review it.  Consequently, the Board again remanded the claim in September 2013 for this initial review by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2013).

Even more recently, in January 2014, the Board again remanded this claim to again reassess the severity of this cervical spine disability.  Specifically, additional comment was needed regarding the Veteran's range of motion and whether he had additional functional loss that could be attributed to this service-connected disability, as the prior VA compensation examination had not fully addressed these issues.  He since has had this additional examination in April 2014, which is responsive to the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, consideration of the merits of this claim may proceed.



FINDINGS OF FACT

Prior to March 13, 2013, the degenerative arthritis of the Veteran's cervical spine manifested as limited forward flexion but well exceeding 15 degrees, albeit with muscle spasms and an abnormal spinal contour.  Since March 13, 2013, his forward flexion has been limited to less than 15 degrees.  His spine has not been ankylosed, however, either favorably or unfavorably, and at no time either prior to or since March 13, 2013, has he had any associated neurological abnormalities.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating for the degenerative arthritis of the cervical spine as of March 13, 2013; however, prior to March 13, 2013, the criteria were not met for a rating greater than 20 percent.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran received the requisite notice via letter mailed in February 2006, prior to the October 2006 rating decision that he appealed.  His claim for a higher initial rating for his cervical spine disability arose in the context of him trying to first establish his underlying entitlement to service connection for this disability, which he since has done, in turn allowing for the granting of his initial claim.  VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning his downstream initial-rating claim.

Nevertheless, he was additionally given notice on the "downstream" issues of the manner in which the disability rating and effective date are assigned in a November 2006 letter, after which his claim was readjudicated in August 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).


The VCAA further provides that VA has a duty to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  To the end, the Veteran's pertinent VA and private treatment records have been obtained, and there is no indication there are any other medical records he wants considered that have not been requested and obtained, if obtainable.  He also has supplemented the file with additional private treatment records.

He was provided VA compensation examinations in September 2006, August 2007, April 2010, March 2013, and April 2014.  The resulting opinions are adequate for rating purposes, as they were based on a complete review of the records in his file and are fully supported by explanatory rationale, including especially in terms of indicating the severity of his cervical spine disability in relation to the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, as the most recent April 2014 examination was provided pursuant to the Board's January 2014 remand directive, the Board finds there has been the required compliance, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In regards to the Veteran's November 2012 videoconference hearing, the undersigned Veterans Law Judge (VLJ) complied with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App 488 (2010).  At the beginning of the hearing, the VLJ explained the issue was whether the Veteran was entitled to a higher rating for his cervical spine disability.  The Veteran presented testimony as to why he thought it was more severe, thus showing actual knowledge of the evidence needed to substantiate the claim.  Further, the VLJ asked the Veteran about his treatment providers, and it was noted the Veteran intended to submit additional evidence to the Board, which he subsequently did and elected to have the RO or Appeals Management Center (AMC), rather than the Board, initially consider it, hence, another reason the Board remanded this claim.  38 C.F.R. § 20.1034.  He has not alleged any prejudicial deficiency in the conducting of his hearing, certainly none that could be considered unduly prejudicial and resultantly outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, which is known as a "staged" rating.  And the Board is required to consider this possibility, irrespective of whether it is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 


The degenerative arthritis of the Veteran's cervical spine is currently rated as 
20-percent disabling under 38 C.F.R. § 4.71a, DC 5242, which specifically concerns this disease when affecting the spine.  DC 5242 also refers the rater to DC 5003, which concerns degenerative arthritis more generally, whether hypertrophic or osteoarthritis.  Disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), except for intervertebral disc syndrome (IVDS), which can also be rated under the General Rating Formal or under the Formula for Rating IVDS based on Incapacitating Episodes (DC 5243).  38 C.F.R. § 4.71a, DCs 5235-5243.  The Veteran has not been diagnosed with IVDS, so the General Rating Formula will be applied exclusively.

Under this General Rating Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine (meaning when additionally considering the adjacent thoracolumbar (thoracic and lumbar) segment).  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees, backward extension also is from 0 to 45 degrees, as is left and right lateral flexion, and left and right rotation is from 0 to 80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2) (See also Plate V).

All associated objective neurologic abnormalities are to be rated separately under the appropriate DCs.  Id., Note (1).

After reviewing the relevant evidence, the Board finds that the Veteran is entitled to a higher 30 percent rating as of March 13, 2013, the date of the VA examination when it was first factually ascertainable that his forward flexion was limited to 15 degrees or less.  There are no earlier records showing the same or greater level of reduced motion, so he cannot receive this higher rating as of any earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  See, too, Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010).

Although that VA examiner indicated the Veteran's complaints of pain seemed excessive in comparison to what one would expect from reviewing the objective test results, and therefore did not think that the 10-degree forward flexion measurement was a valid indication of just how much the Veteran's range of motion in this direction was restricted, the examiner did nevertheless acknowledge that the Veteran had functional loss and functional impairment caused by less movement than normal, weakened movement, excess fatigability, and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The examiner did not provide passive range of motion measurements by which the Veteran's active range of motion measurements could be compared.  And, although the examiner did not find the examination results to be valid, this reduced flexion finding is somewhat supported by an April 2013 private consultation that found the Veteran's cervical range of motion was "significantly reduced," and that he had a flexion contracture.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY page 417 (31st ed. 2007) ("contracture" means "a condition of fixed high resistance to passive stretch of a muscle....").  In giving the Veteran the benefit of the doubt, the Board finds that he meets the criteria for the higher 30 percent rating as of March 13, 2013.

The Veteran is not entitled to any higher rating, however, not only prior to but also since March 13, 2013.  Prior to that March 2013 VA examination, his forward flexion measurements did not correspond with the criteria for a 30 percent rating.  During his earlier April 2010 VA examination, his flexion was to 35 degrees, without any evidence of additional limitation after repetitions.  Similarly, during his even earlier August 2006 and August 2007 VA examinations, his flexion was to 40 degrees, again without any objective evidence of additional limitation after repetitions.  The Board acknowledges his complaints of constant pain, as well as stiffness and muscle spasms, and his reported flare ups.  His spine was shown to have additional limitation after use due to pain during his intervening September 2006 VA examination.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  But although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling, meaning noncompensable, under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.  The Board, then, cannot justify assigning a rating higher than 30percent either prior to or since March 13, 2013.


There is no indication the Veteran's functional loss was so severe as to reduce his forward flexion to 15 degrees or less, which would warrant the next higher rating.  In sum, the evidence shows that his disability more closely approximates the requirements for a 20 percent rating up until March 13, 2013; at that point onwards the Board is resolving all reasonable doubt in his favor and awarding a higher 30 percent rating, though no greater rating.  38 C.F.R. §§ 4.3, 4.7. 

He does not meet the criteria for an even higher rating under DC 5242 at any time under consideration.  He has never been found to have ankylosis at all, much less unfavorable ankylosis of the cervical segment of his spine or entire spine, which is what would be needed to warrant an even greater 40 or 100 percent rating.  See the reports of the VA examinations in September 2006, April 2010, March 2013, and April 2014.  Note (5) in 38 C.F.R. § 4.71a, DCs 5235-5243, explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Whereas fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Aside from this definition of ankylosis in Note (5) to DCs 5235-43, ankylosis elsewhere has been defined as a stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

There simply has never been any such indication in this instance.

Also, to reiterate, the Veteran also has not been diagnosed with IVDS, and there is no record of physician-prescribed bed rest to warrant concluding he has had an incapacitating episode, much less of the required frequency and duration, so his disability cannot alternatively be rated under DC 5243.

As well, he has not had any associated neurological involvement.  Neurological testing has been essentially normal throughout the appeal period (see the reports of the VA examinations in September 2006 and March 2013, and nerve study conducted by VA in April 2012), although intervening VA examinations in August 2007 and April 2010 showed hyperactive and hypoactive reflexes, respectively.  The Board does not find these results suggestive of even mild impairment of the associated nerves, as the reflexes were still present.  He has not been found to have cervical radiculopathy, or neuritis or neuralgia resulting from his cervical spine disability.  See April 2012 VA nerve study.  Accordingly, he is not entitled to a separate rating due to neurological manifestations.  38 C.F.R. § 4.71a, DC 5242, Note (1).

The Board considered whether to refer this claim for extra-schedular consideration, however, does not find it required because his symptoms are contemplated by the Rating Schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  He has not alleged the existence of any, nor have any been objectively found, symptoms that are not specifically contemplated by applicable DCs.  He has complained of pain, stiffness, and difficulty in rotating his neck or looking upwards.  He says he experiences flare ups constantly.  He has difficulty doing physical work and playing with his son.  These signs and symptoms, and their resulting impairment, are contemplated by the Rating Schedule.  The Rating Schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the Rating Schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  As his disability picture is not exceptional, the Board finds that the available schedular evaluations are adequate and referral for extra-schedular consideration is not warranted.  Thun, supra.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Here, though, the Veteran has not asserted that his cervical spine disability prevents him from working in a substantially gainful capacity.  At most he has alleged that his disability makes activities at work more difficult, and causes him to have absences, but this level of impairment is contemplated by his assigned rating.  See 38 C.F.R. §§ 4.1, 4.15.  Moreover, the most recent evidence reveals he works full-time as a firefighter, and indeed has for many years.  Therefore, the Board finds that a derivative claim for a TDIU has not been raised by the Veteran or reasonably by the record and, as such, need not be further addressed.


ORDER

A higher 30 percent rating for the degenerative arthritis of the cervical spine is granted as of March 13, 2013, subject to the statues and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


